Title: To John Adams from Benjamin Rush, 21 November 1805
From: Rush, Benjamin
To: Adams, John



My very dear friend
Philadelphia Novr 21. 1805

I am pleased in reflecting that I destroyed all the documents and Anecdotes I had collected for private memoirs of the American Revolution. I discover from your letters that I have seen nothing but the “Scenery of the business,” and know but little more than what servants who wait upon table know of the secrets of their masters families, of the springs of the events of the war, and of the administration of the general Government since the year 1791. I am however satisfied, that the whole business was a drama, and that some persons who acted a conspicuous part in it, never composed a single Act nor scene in the play. There is as the  logicians say a “non causa, pro causa” in every thing. Our Citizens ascribe the late partial or limited prevalence of the yellow fever in Philada to the Quarantine law. Governments, Armies & Colleges have all their quarantine laws—that is an exception from evils from causes that either have had no Operation, or that have had a contrary effect.
In your account of the consequences of not giving commissions to Col: Burr & general Muhlenberg you are, I am sure perfectly correct. I well remember when I presented a letter from the latter gentleman to you in which he offered his services to the United States, you said “is he not a democrat? I said “yes—but a worthy man and a good Officer.” You replied, that you believed he was, and expressed a good deal of satisfaction with the offer he had made. When the list of appointments for the Army was published, I lamented that general M:’s  name was not among them, and predicted its consequences at the next election in Pennsylvania. That his influence produced the change in the legislature of our State, I infer from its having turned the Scale in favor of Mr McKean and the Constitution at the late election. While he was passive and apparently neutral, wagers were in favor of Snyder. The best informed men believed his election to be certain. A single letter of Genl Muhlenberg to one of his friends in Berks County which was printed in German & English, & circulated thro’ every part of this State, created contrary expectations and a contrary issue to the contest. Through Augt Muhlenberg was likewise opposed to your reelection, but his influence was very limited compared with his brother, who has long been, and still is the most popular & powerful German in Pennsylvania.
I always believed that General W: relied chiefly upon the Understanding, and Knowledge of General H., but I did not know that his influence extended over his very passions until I read your last letter. That he governed his judgment after he left the treasury, I believe, from several circumstances that came to my knowledge. I shall mention one of them. In the interval between the application to General W. by Congress for the documents of the British treaty, two letters were put into the post office, one to A:H— and another to J: Jay franked GW:, and two were sent to him from New York a few days Afterwards, and the day before his answer & refusal were sent to Congress.
I shall always retain a grateful sense of the honor as well as the favor conferred upon me by you, in the appointment I now hold in the mint. It was given at a time when the calumnies published against my medical character had  reduced my business to nearly 2/3rds: below what it had been in former years. The expenses of my family had increased, & the losses incurred by paper money, and public services during the Revolution had left me but scanty private resources for their maintenance or for retirement from the city. In this situation, the addition you made to my income, enabled me to keep my ground.
It has pleased God to produce a reaction of the public mind towards me since the year 1802. Some of my old patients have returned to me, and many new ones have been added. The emoluments of my professorship are moreover considerably increased, so that I am enabled not only to live comfortably with a large family, and in an expensive city, but to save something every year for the branches of my family that are to survive me. Even my pen has lately added to my resources. I am to receive 1000 dollars for the copyright of the new edition of my medical works which will be published in a week or ten days.
Adieu! my dear friend. Your son and his lady are now in our city. They are to do us the favor of spending a day with us before they set off for Washington. My dear Mrs Rush and son Richard join in respects and love to your excellent Mrs. Adams with your ever affectionate & obliged friend
Benjn. Rush
PS: What do you allude to in the hint of what passed between GW: & General H. at York town?

